Citation Nr: 1542497	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right lower extremity neuropathy prior to November 12, 2011, and a rating higher than 20 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to July 1976 and from October 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2007, the RO granted a temporary 100 percent evaluation for right lower extremity neuropathy under the provisions of 38 C.F.R. § 4.30 effective from January 11, 2007.  The previously assigned 10 percent rating was resumed effective April 1, 2007.  In June 2009, the RO granted a 10 percent rating for left lower extremity neuropathy effective from June 11, 2008.

Later, in a February 2014 rating decision, the RO granted a 20 percent rating for right lower extremity neuropathy effective from November 12, 2011.

The Veteran had requested a Travel Board hearing as part of his appeal.  This hearing was scheduled for March 2015, but the Veteran did not appear.  In correspondence dated prior to the hearing, but received by VA after the hearing date, the Veteran indicated that he was unable to attend the hearing due to prior obligations and withdrew his hearing request.  Therefore, the Board will proceed.  See 38 C.F.R § 20.702(e) (2015).

The issues of entitlement to increased ratings for the right ankle, right knee, gastritis, and irritable bowel syndrome, and entitlement to service connection for a left knee disability, have been raised by the record in a June 2014 VA Form 9 submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to his right lower extremity radiculopathy, the Veteran submitted a June 2012 statement in which he reported being seeing by a VA physician and podiatrist in May 2012.  These VA records are not currently associated with the claims file, and must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

In addition, in June 2014, the Veteran reported that he sought care from a civilian neurologist for his condition.  Although some of his private treatment records have been obtained, the Veteran appears to be referencing additional records which are relevant to his claim.  These, too, should be obtained on remand.  38 C.F.R. § 3.159(c)(1).

Finally, the Veteran most recently underwent a VA examination for his right lower extremity neuropathy in November 2012, and at present there are no treatment records or other evidence documenting the severity of the Veteran's condition since that time.  The Veteran has suggested that this condition has worsened.  See e.g., VA Form 9, dated in June 2014.  Therefore, he should be afforded another VA examination to assess its current status.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With respect to the Veteran's left lower extremity neuropathy, the Veteran's claim for an increased rating was partially granted in the June 2009 rating decision, which assigned a 10 percent rating effective from June 11, 2008.  In an April 2010 VA Form 9, the Veteran indicated his intent to appeal claims for bilateral (left and right) neuropathy.  This submission was received within one year of the June 2009 rating decision, and the Board finds that it qualifies as a notice of disagreement (NOD) contesting that decision.  Generally, any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a NOD, and special wording not required.  VA is liberal in determining what constitutes a NOD.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).

However, the RO has not provided him a statement of the case for this other claim, and the appropriate disposition in this circumstance is to remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran will have the opportunity, in response, to file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of this other claim to the Board.  38 C.F.R. § 20.200.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from 2012 through the present and associate them with the claims file.  All efforts to obtain these records, as well as any negative responses to the request, should be documented in the claims file.   If the records cannot be obtained, notify the Veteran.

2.  Notify the Veteran that he may submit any additional private treatment records in support of his claim, or that he may provide VA with sufficient information and authorization to obtain such records on his behalf, including records identified in correspondence dated June 2014.  Provide the Veteran with a release form for any of his private medical providers for whom he has not previously provided a release, and if the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no additional private medical records are available, the claims folder must indicate this fact and the Veteran should be appropriately notified.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right lower extremity neuropathy.  All indicated tests and studies should be completed, and the examiner should elicit a complete history from the Veteran.

The examiner must describe all pertinent symptomatology, to include whether the condition is manifested by complete or incomplete paralysis.  If there is incomplete paralysis, the examiner should determine if it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

4.  Following completion of the above, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to an increased rating for right lower extremity neuropathy.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

5.  Provide the Veteran an SOC for the claim of entitlement to a rating higher than 10 percent for left lower extremity neuropathy.  Advise him that he will need to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect an appeal of this additional claim to the Board.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

